
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			December 22, 2010
			Mr. Culberson
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the effect of treaties, Executive orders, and
		  agreements with other nations or groups of nations.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					No
				treaty, Executive order, or any agreement with any nation or group of nations
				or any of the provisions of such agreements, shall be construed to diminish any
				of the rights or privileges guaranteed to citizens of the United States under
				the Constitution of the United States, and Federal law.
					.
		
